Citation Nr: 0710304	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing has been 
associated with the claims file

In January 2007 the Board granted the veteran's motion to 
advance his case on the docket due to advanced age.  


FINDING OF FACT

Medical evidence does not establish that the veteran's 
currently diagnosed bilateral hearing loss is the result of 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letter dated in December 2003.  The letters provided 
information concerning the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  
Subsequent additional notice of the type of evidence needed 
to establish effective date and disability evaluation should 
the claim be granted was provided by letters dated in May and 
November 2006.

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge.  He has demonstrated his 
awareness of the type and kind of evidence needed to prevail 
in his claim for service connection.  For these reasons, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudiced by any defect 
in the VCAA notice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d. 1328 (2006) (Fed Cir. Apr. 5, 
2006); and Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on all of the five elements of a service connection claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and non-VA treatment 
records, and afforded the veteran VA examinations.  In his 
hearing before the undersigned Veterans Law Judge in January 
2007, the veteran stated that his private treating health 
care providers had offered verbal statements that his hearing 
loss could have been the result of noise exposure he 
experienced during active service.  The Veterans Law Judge 
explained that the opinions needed to be provided in writing, 
and that in order to provide sufficient evidentiary basis to 
grant the claim, the physician or physicians needed to state 
that the probability of an etiological link between the 
currently manifested hearing loss and active service was 50 
percent or better.  The veteran and his representative 
acknowledged their understanding, and requested that the 
record be left open in order to obtain such opinions.  The 
Judge granted the request and held the record open for 60 
days, or until March 15, 2007.  The veteran did not provide 
the requested evidence, and did not provide the information 
necessary for VA to obtain such evidence for him.  The "duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Given the foregoing, and as the veteran has not identified 
additional records pertinent to the claim, no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  He testified before the undersigned Veterans Law Judge 
that he was exposed to loud noise during active service.  
Specifically, he testified that he worked around B-24 
aircraft, and hearing protection was not provided.  In 
addition, he was exposed to the sound of gunfire during 
target practice.  He testified that he noticed hearing loss 
shortly after his discharge, when he was in school and could 
not hear the instructors.  Thereafter, he worked in jobs that 
did not involve exposure to loud noises.

Unfortunately, there is no competent medical evidence to 
support the veteran's claim.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, the medical evidence reveals that the 
veteran has been diagnosed with bilateral hearing loss within 
the meaning of 38 C.F.R. § 3.385.  However, the medical 
evidence does not show that the veteran's bilateral hearing 
loss was manifest to the required degree within a year 
following his discharge from active service, and there is no 
competent medical evidence linking the currently manifested 
hearing loss to active service.

Service medical records show no complaints of or treatment 
for hearing loss.  Reports of medical examination at entrance 
to and discharge from active service show no diagnoses, 
defects, abnormalities or other findings concerning the 
veteran's hearing.  Rather, hearing was shown at 20 of 20 in 
the right and left ear in January 1944 and at 15 of 15 
whispered voice in the right and left ear in May 1946.

Thereafter, it is not until 2003 that the veteran filed a 
claim for service connection for hearing loss.  Private 
medical records submitted with the claim show that the 
veteran sought treatment for the condition initially in 
September 2003.  This is the first medical evidence of 
treatment for a hearing condition present in the claims 
folder.  

In April 2004, the veteran underwent VA examination.  The 
examiner diagnosed bilateral sensorineural hearing loss but 
opined that the hearing loss was not caused by the veteran's 
active service.  In explaining the reasons for his opinion, 
the examiner observed that: 1) the hearing loss manifested 
was similar in degree to that expected for the veteran's age; 
2) the veteran's report that he first sought treatment for 
hearing loss in September 2003, resulting in his obtaining 
hearing aids, was remote in time to his discharge from active 
service in 1946 but consistent with presbycusis; 3) review of 
the claims folder showed that the veteran applied for service 
connection for non-auditory conditions, but not for hearing 
loss, in the 1940s, suggesting familiarity with the process 
but a lack of auditory symptoms to report; and 4) his 
reported history of exposure to noise during active service 
was inconsistent.  

"Presbycusis" is a progressive, bilaterally symmetrical 
perceptive hearing loss occurring with age.  Dorland's 
Illustrated Medical Dictionary, 1352 (27th ed. 1988).  This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  

As the examiner reviewed the veteran's claims file in 
conjunction with the examination report, in addition to 
examining the veteran and performing clinical tests, the 
Board accords the VA examiner's opinion great probative 
weight.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Grover v. West, 12 Vet. 
App. 109, 112 (1999); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In support of his claim, the veteran has submitted statements 
from two of his treating physicians.  In an undated 
statement, Nicole M. Henning, B.S., an audiology resident, 
opined that the veteran's hearing loss "could be" due in 
part  noise exposure that he experienced while in the 
military.  In a February 2005 statement, Lon L. Barrow, M.D., 
opined that noise exposure to aircraft "may have 
contributed" to the veteran's hearing loss.  Unfortunately, 
neither of these medical opinions can be probative in the 
present case.

First, both opinions appear to rely on histories as provided 
by the veteran, absent independent review of the veteran's 
service medical records, or treatment records from the 
veteran's discharge from active service to the present.  
Second, even assuming, without finding, that the history 
provided by the veteran of his military occupational 
specialty, the kind and duration of his noise exposure, and 
absence of similar post-service exposure was true, the 
opinions-with their use of the words "could" and "may" 
are speculative in nature.  As such, they do not provide a 
definitive opinion as to the cause of the veteran's currently 
manifested hearing loss.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim].  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993). Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993), and Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship). 

The record contains no other opinions, findings, or medical 
evidence establishing an etiological link between the 
veteran's currently manifested bilateral hearing loss and 
active service.  As discussed above, when the veteran 
testified in January 2007 before the undersigned that several 
of his physicians had noted that it was possible that his 
hearing loss was caused by noise exposure during active 
service, it was explained to him that there was a negative 
opinion of record and that, to overcome that, he needed a 
positive opinion that provided more than mere speculation.  
The veteran and his representative acknowledged their 
understanding and requested that the records be left open to 
allow the veteran to obtain the requested opinions, but no 
additional evidence has been provided.  
The veteran has also submitted treatises and information 
concerning the causes of hearing loss.  However, none of 
these documents reference the veteran's case specifically.  A 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. See Mattern v. West, 12 
Vet. App. 222, 228 (1999). In the present case, the treatise 
evidence submitted by the veteran is not accompanied by the 
opinion of any medical expert. Rather it is accompanied 
solely by statements from the veteran, who as a layperson, is 
not competent to provide a medical opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay persons, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability).

Finally, the veteran has submitted the statement of his 
spouse, who attested to her personal knowledge of the 
veteran's hearing complaints from the time of their marriage, 
in 1954.  However, the Board observes that the veteran was 
discharged from active service in 1946.  There is, therefore, 
a gap of eight years between the veteran's discharge from 
active service and the witness' personal knowledge of the 
veteran's hearing complaints and later observations of his 
hearing difficulty.  This cannot establish continuity of 
symptomatology for active service, nor can it establish that 
the veteran exhibited symptoms of hearing loss within the 
one-year presumptive period.  

It is not until 2003 that the record shows medical evidence 
of a hearing difficulties, and not until 2004 that the record 
reveals a diagnosis of hearing loss within the meaning of 
38 C.F.R. § 3.385-over 55 years after the veteran's 
discharge from active service and well-beyond the one-year 
presumptive period.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Absent competent evidence linking the diagnosed bilateral 
hearing loss to the veteran's active service, the 
preponderance of the evidence is against service connection 
for bilateral hearing loss; there is no doubt to be resolved; 
and service connection for bilateral hearing loss is not 
warranted. 


ORDER

Service connection for bilateral hearing loss is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


